R,-782

                       EAITORNEYGENEISIL
                               QF    TEXAS

PRICE  DANIEL
ATTORNEYGENERAL



                                    September.17,   1947


         Hon. George H. Sheppard
         Comptroller of Public Accounts
         Austin, Texas         Opinion 190. V-377
                                     Re:   Collection    of delinquent
                                           St&e and County ad va-
                                           lorem taxes on lands ac-
                                           quired by Water Improve-
                                           ment District    under fore-
                                           closure proceedings     under
                                           Art. 7752, R.C.S.
          Dear Sir:
                      You have requested the opinion and advice of
          this Department as to what position   the State and county
          authorities   occupy with reference to the collection of
          delinquent State and county taxes based on the following
          factual situation:
                  "The Wichita County Water Improvement Dis-
                  trict 100. 2 makes an annual assessment of
                  ~~s~;i;;r    acre on all lands covered by the
                             . Some three gears ago the District
                  foreclosed    on several hundred acres of land;
                  there being no bidders the District     took
                  title   to all the land put up for sale.     The
                  State and County taxes are paid on this land
                  for all years except 1945 and 1946, these
                  years accruing after title    peased to them.
                  The District    does not have 8 redemption per-
                  iod, they take immediate title.      We are pro-
                  hibited by law to implead them, neither can
                  we intervene in their suits.     The District    is
                  now selling    some of the land they foreclosed
                  and have requested us to cancel the State and
                  County taxes for the years 1945, 1946 and
                  1947.'
                    For the purposes of this opinion it is assumed
          that the Wichita County Water Improvement District  was
          organized under the provisions  of Chapter 2, Title 128,
          Revised Civil Statutes,  1925, end that the assessments
Ron, George He Sheppard - Page 2 (No. v-377 1


for non-payment of which the lands in question         were sold
to the District were made under the provisions         of Article
7752, R.C.S, 1925,
           In the case of Bexar-Redina-Atascosa    Counties
Water Improvement District     Bo. Iv.  State, 21 S,W. (2d)
747, (error refuaed) the Court in passing upon the legal
status of the appellant,    created as is the Wichita County
Wa,ter Improvement District    under the authority of Article
XVI, Section 59 of the Constitution     of Texas, held as fol-
lows:
     “Those’ provisions    of the amendment standing
     alone Would create ~politlcal       divisions t of
     the state and extend to all districts          creat-
     ed thereunder,    such as sppellent,     exemption
     from taxation,    under other provisions       of
     the Constitution.      It is 8 ~governtnentsl      agen-
     cy and body politic     and corporate, 1 which is
     s clear definition     of a apolitical     division’
     of the state, cl’othed with governmental powers
     and functions    and exempt from taxation.        l + lv

          The Supreme Court of Texas in Lower Colorado
River Authority v. Chemical Bank and Trust Co., 190 S.W.
(2d) 48, hes announced the rule as follows:
     “The vital public purpose served by districts
     organized under Art XVI, Sec. 59, supra, is
     admirably ateted in Bexer-Wedine -Atsscosa
     Counties Water kprovement Dist. v. State
     Tex. Clv. App., 21 S.W.2d 747, error refused,
     and Brazos River Conservation and Reclamation
     Dist. v. McGraw, 126 Tex. 506, 91 S.W.2d 665.
     In the former case it is said that any doubt
     as to the taxability   of their properties,
     should be resolved in favor of reclamation
     and preservation   of the, state’s waters rather
     than taxation.”
           In the case of City of Austin v. Sheppard,Tex.           Sup.)
190 S.W.(2d)487,the   Supreme Court held as follows:
     “That the propertv involved here is public
     property,  is held for public purposes, and
     is exempt from taxation by virtue of the
     provision  of the Constitution,   is amply
     supported by the decisions    of this State.”
     (Citing cases)
Hon. George H. Sheppard - Page 3 (No. w-377)


            It is here immaterial that the Water Improve-
ment District   acquired the lands In question for the
non-payment of "assessments"     instead of "taxes" (see         44
Tex. Jur. par. 19'1, p. 295) since the title        to such lands
after the foreclosure    of the assessment lien, vested in
the Water Improvement District      as a "political    division"
of the State.     It will be noted that at the time the Water
Improvement District    acquired the title,     all State and
county' taxes on the lands were fully paid.
           It is    the opinion of this Department that the
lands acquired     by Wichita County Water Improvement District
are not subject     to State and County taxes for the years
1945, 1946 and     1947, and that as long as the title  thereto
is held by the     District  for public purposes, the lands are
not subject to     the payment of State and County taxes.
                         SlJMMAFfY
           Lands acquired by Water Improvement
     District  through foreclosure   for non-payment
     of assessments made under the provisions     of
     Art. 7752, R.C.S. and held for public pur-
     poses are not subject to the payment of State
     and County taxes.    Bexar-Medine-Atascosa   Coun-
     ties Water Improvement. District   No. 1 v.
     Stbte, 21 S.W. (2d) 747, (error refused);
     Lower Colorado River Authority v. Chemical B.
     & T. Co., 190 S.W. 48; City of Austin v.
     Sheppard, 190 S.W.
                                     Yours very truly
                                 ~ORRRYY&=~k


                                             C. K. Richards
                                                  Assistant

CRR/lh
                                 APPROVED:

                                 ?5iLdh!ti
                                 ATTORNEY  GRh%RAL